DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	
Status of Claims 
Office Action is in response to the Applicant's amendments and remarks filed10/19/2020. Claims 1, 6 and 13-16 were amended. Claims 1-20 are presently pending and presented for examination.


Response to Prior Art Arguments
In regards to Applicant’s argument that “the cited sections of Burch describe "a scanning sensor node disposed within the container," "specific communication circuitry for operatively coupling the external managing node 110 to a specific short-range communication path," and various short-range communication protocols. Even if Burch describes short-range communication protocols, the cited sections of Burch do not disclose the features that "the container monitor device comprises a short-range communication device having a range that is limited to an interior of the container,"”, (see Remarks, pg. 12).
Examiner respectfully disagrees, as cited in office action ¶41 and ¶65 specifically show the use of short-range communication protocol, short-range communication gathers signals from what’s within range, Burch also shows mapping of the items inside the container as shown in Fig. 3D, so that is limited to the interior of the container as it’s not mapping items outside of the container.
In regards to Applicant’s argument that “the cited sections of Brackmann do not disclose "capturing, via the container monitor device, data associated with at least one change within the container during the shipment," as recited in claim 1. The RF tags and RF sensors of Brackmann only identify totes during loading or unloading”, (see Remarks, pg. 12-13).
Examiner respectfully disagrees, the newly added limitation regarding a monitoring device capturing a change during shipment, even though it is not shown in Brackmann, it is an aspect presented by Burch as ¶94 shows the monitoring of the items inside the container during shipment, as some items that could move could be hazardous and if an item is detected to have moved during shipment, proper personnel is notified to properly handle the situation, see ¶94 which states “a type of operational safety condition (e.g., items shifted during shipment, some items may no longer be supported and may pose a safety threat to logistics personnel that have to unload container 115 a, some items may be crushed and may have spilled contents into the container 315, and the like). As such, scanning sensor node 120 a may generate a responsive notification or alert and provide the notification or alert to a managing node, such as external managing node 110, to report such an operational safety notify relevant logistics personnel about the particular detected operational safety condition within container 115 a and request and/or direct responsive action”
In regards to Applicant’s argument that “Applicant respectfully submits that one of ordinary skill in the art would not be motivated to combine the disclosure of Burch related to short-range communication protocols with the disclosure of Ng because such a combination would be contrary to the stated intent and advantages, e.g., maintaining constant contact with a network operating center during and throughout transit, of the system of Ng. Furthermore, because the cited sections of Ng require a container security unit having a communication device that is capable of maintaining constant contact with a network operating center during and throughout transit, it is respectfully submitted that one of ordinary skill in the art would not be motivated to modify the disclosure of Ng to include the features that "the container monitor device comprises a short-range communication device having a range that is limited to an interior of the container" and "the container monitor device [is] configured to store the data associated with the at least one change within the container within a local memory storage until arrival of the container at the location associated with the recipient," as recited in claim 1, as such a modification would also be contrary to the stated intent and advantages, e.g., maintaining constant contact with a network operating center during and throughout transit, of the system of Ng.”, (see Remarks, pg. 
Examiner respectfully disagrees, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the references applied are within the same field of endeavor, as Burch is also in shipping which further discusses the use of trailer 

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (U.S. 2005/0197844 A1), and further in view of Aladesuyi et al (WIPO No. 2011038018 - Aladesuyi) and Simgi (U.S. 2017/0132489 A1) in view of Burch (U.S. 2016/0239790 A1) in view of Brackmann (U.S. 20100253519 A1).
Regarding claim 1, Ng teaches a computer-implemented method to establish chain of custody (Fig. 1; see also 0004, which further describes, network-centric systems and methods for monitoring the security of a cargo container during shipment from an origination point to a destination. Also see 0005 where further indicates that a security system operating in communication with a digital network for monitoring the security of a cargo container during shipment from an origination point to a destination 
scanning, using a scanning device, a container to identify at least one of dimensions or contents of the container (See 0036 where further elaborates on the notion that as container 130 progresses through the supply chain, updates are provided from CSU 132 to NOC 102 through any direct or indirect channel. Updates may include, for example, the container identification, status information, hazard reports, container location data and/or the like. In various further embodiments, some or all of the subsequent updates may include a verification of the manifest obtained by, for example, scanning each of the RFID tags 136A-C associated with the various items 134A-C in container 130.);
instructing loading of the plurality of products into the container (Fig. 2, item 200; see also 0026, which further describes that an exemplary process 200 for loading a container 103 is described in flowchart form. One method 200 of tracking items 136A-C involves reading tags 136A-C (step 202) as the items are placed in or out of container 130 (step 204).);
capturing, using an imaging device, video data of the loading of the plurality of products by at least one of an agent or a machine (Fig. 1, item 140; see also 0027, which further describes that video images of the loading and/or unloading of items 136 from container 130 may be obtained through camera 140. In various embodiments, camera 140 is a digital camera capable of obtaining motion or still pictures of items 136 and/or personnel involved in the loading/unloading process. Such video images may be 
generating a digital container model of the plurality of products loaded into the container based at least in part on the captured video data and the at least one of the dimensions or the contents of respective ones of the plurality of products (Fig. 1, item 140; see also 0027, which further describes that video images of the loading and/or unloading of items 136 from container 130 may be obtained through camera 140. In various embodiments, camera 140 is a digital camera capable of obtaining motion or still pictures of items 136 and/or personnel involved in the loading/unloading process. Such video images may be embedded within the manifest for container 130 and/or provided to NOC 102 in any other manner. Moreover, see pages 6 and 7 where further elaborate on the notion that the electronic manifest further comprises video images of the shipped contents (page 6, claim 2); and at least one of the plurality of container processing systems comprises a digital camera configured to obtain images the contents of the cargo container (page 7, claim 20).);
sending the digital container model to a recipient of the container (See 0021 where further explains that as shown in FIG. 1, network 150 is intended to collectively encompass all of the various data links 104, 106 and/or 108. NOC 102 suitably obtains packing information, status information, arrival information and/or the like via network 150 to identify changes in the contents of container 130, intrusions into container 130 and/or other events during shipment. Further, NOC 102 may also provide other functions, such as communicating with shippers, insurers, customer or other government officials and/or other interested parties through secure links 103.);

capturing, via the container monitor device, data associated with the container during the shipment (See 0021 where further explains that as shown in FIG. 1, network 150 is intended to collectively encompass all of the various data links 104, 106 and/or 108. NOC 102 suitably obtains packing information, status information, arrival information and/or the like via network 150 to identify changes in the contents of container 130, intrusions into container 130 and/or other events during shipment.); and
responsive to arrival of the container at the location associated with the recipient, determining at least a portion of the plurality of products to inspect based at least in part on an analysis of the digital container model and an analysis of the data associated with the container during the shipment (See 0021 where further explains that as shown in FIG. 1, network 150 is intended to collectively encompass all of the various data links 104, 106 and/or 108. NOC 102 suitably obtains packing information, status information, arrival information and/or the like via network 150 to identify changes in the contents of container 130, intrusions into container 130 and/or other events during shipment. Likewise, see 0029 where further describes that an exemplary unloading process may 
However, Ng does not explicitly disclose, instructing attachment of a container monitor device adjacent an opening of the container.
Nonetheless, Aladesuyi teaches instructing attachment of a container monitor device adjacent an opening of the container (Fig. 1, item 20; see also ¶37 which describes the function of the RFID reader when cargo door is open and the scanning of the loading and unloading of packages through the cargo door opening).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ng to incorporate the teachings of Aladesuyi to arrive at the claim recitation in order for the method to attach and mount the tracking device to the surface of the container for further monitoring and tracking items during the process of shipment.
Moreover, Ng does not explicitly disclose, scanning, via a sensing tunnel, a plurality of products to be loaded into the container.
Nonetheless, Simgi teaches scanning, via a sensing tunnel, a plurality of products to be loaded into the container (Fig. 1, item 100; see also 0022 where further explains that in some exemplary embodiments the plurality of input devices acquires 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ng to incorporate the teachings of Simgi to arrive at the claim recitation in order for the method to scan the items via a sensing conveyor to capture the items' identification while being loaded into the container for further monitoring and tracking items during the process of shipment.
Furthermore, Ng does not explicitly disclose, identifying at least one of dimensions or contents of respective ones of the plurality of products based at least in part on the scanning via the sensing tunnel.
Nonetheless, Simgi teaches identifying at least one of dimensions or contents of respective ones of the plurality of products based at least in part on the scanning via the sensing tunnel (Fig. 1, item 100; see also 0022 where further explains that in some exemplary embodiments the plurality of input devices acquires information about a parcel of the plurality of parcels while the parcel is conveyed by a conveyor. Moreover, see 0064 where further describes that as an example, foreign originated parcels arrive 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ng to incorporate the teachings of Simgi to arrive at the claim recitation in order for the method to scan the items via sensing conveyor to capture the items' information such as dimension while being loaded into the container for further monitoring and tracking items during the process of shipment.
Ng doesn’t teach, Burch teaches:

capturing, via the container monitor device, data associated with at least one change within the container during the shipment, the container monitor device configured to store the data associated with the at least one change within the container, […]; [Burch; ¶94 shows using the scanning sensor node in the trailer the ability to capture movement during shipment such as “scanning sensor node 120 a may previously have scanned space 315 and determine that spaces 400 were previously occupied but now are unoccupied. This may, in as embodiment, reflect a changed location for one or more items within space 315, which reflects unintended/undesired movement within container 315 and indicate a type of operational safety condition (e.g., items shifted during shipment, some items may no longer be supported and may pose a safety threat to logistics personnel that have to unload container 115 a, some items may be crushed and may have spilled contents into the container 315, and the like)”].
responsive to arrival of the container at the location associated with the recipient, determining at least a portion of the plurality of products to inspect based at least in part on an analysis of the digital container model and an analysis of the data associated with the at least one change within the container during the shipment; [Burch; ¶94 further 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ng to incorporate the teachings of Burch to arrive at the claim recitation in order for the method to efficiently quantifying space within a container using a scanning sensor node disposed within the container and exposed to scan the space within the container from above the space in accordance with an embodiment of the invention, [Burch; ¶23].
Ng doesn’t teach, Brackmann teaches:
[…] the container monitor device configured to store the data associated with the container within a local memory storage until arrival of the container at the location associated with the recipient; [Brackmann; ¶19 and ¶42-¶43 shows container monitor device tracking the items loaded/unloaded into the container using short range wireless 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ng to incorporate the teachings of Brackmann to arrive at the claim recitation since “RFID/MSC encoded tracking and ID data will improve efficiencies in the supply chain”, [Brackmann; ¶141].

Regarding claim 2, Ng in view of Aladesuyi  in view of Simgi in view of Burch in view of Brackmann teaches the computer-implemented method of claim 1. Ng further teaches wherein the scanning device comprises at least one of a laser rangefinder, a radar sensor, a light detection and ranging (LIDAR) sensor, an imaging sensor, an X-ray sensor, a thermal sensor, or a radiofrequency identifier (RFID) reader (See 0036 where 

Regarding claim 3, Ng in view of Aladesuyi  in view of Simgi in view of Burch in view of Brackmann teaches the computer-implemented method of claim 1. However, Ng does not explicitly disclose, wherein the sensing tunnel comprises at least one of a barcode scanner, an imaging sensor, an X-ray sensor, an RFID reader, a digital signature transducer, a thermal sensor, or a weight sensor.
Nonetheless, Simgi teaches the computer-implemented method, wherein the sensing tunnel comprises at least one of a barcode scanner, an imaging sensor, an X-ray sensor, an RFID reader, a digital signature transducer, a thermal sensor, or a weight sensor (Fig. 1, item 100; see also 0022 where further explains that in some exemplary embodiments the plurality of input devices acquires information about a parcel of the plurality of parcels while the parcel is conveyed by a conveyor. Moreover, see 0064 where further describes that as an example, foreign originated parcels arrive on a conveyor, may be sensed by a plurality of sensors, such as barcode reader sensor 151, OCR sensor 152, weight sensor 153 and geometry sensor 154.).


Regarding claim 4, Ng in view of Aladesuyi  in view of Simgi in view of Burch in view of Brackmann teaches the computer-implemented method of claim 1. Ng further teaches, wherein the imaging device comprises at least one of a still image capture device or a video capture device (Fig. 1, item 140; see also 0027, which further describes that video images of the loading and/or unloading of items 136 from container 130 may be obtained through camera 140. In various embodiments, camera 140 is a digital camera capable of obtaining motion or still pictures of items 136 and/or personnel involved in the loading/unloading process.).

Regarding claim 5, Ng in view of Aladesuyi  in view of Simgi in view of Burch in view of Brackmann teaches the computer-implemented method of claim 1. However, Ng does not explicitly disclose, wherein the container monitor device comprises a processor, a power source, a light source, and at least one sensor; and

Ng does not explicitly disclose, but strongly implies the following limitations:
the local memory storage (See the Abstract where further elaborates on the notion that the cargo container includes a container security unit (CSU) having an electronic container identifier. As the container is loaded with various contents, a container processing system obtains produces a manifest of the contents using wireless data collection. The manifest, which also includes the container identifier, is sent to a central server for storage. Moreover, see Fig. 1, item 132 and 0018 where further implies that container security unit 132 is any device capable of gathering and/or storing information about the security of container 130 and of communicating directly or indirectly with NOC 102.).
However, alternatively, Burch teaches the computer-implemented method, wherein the container monitor device comprises a processor, a power source, a short-range communication device, a light source, and at least one sensor (Fig. 2 and ¶36 as it shows scanning sensor node 120a with item 250 as power source, item 226 light sensor (light source), item 245 for short range communication, item 21 for processing unit and various sensors portrayed by items 230, 225 and 220); and
wherein the at least one sensor comprises at least one of an accelerometer, a gyroscope, a motion sensor, a proximity sensor, a temperature sensor, a pressure sensor, a humidity sensor, an altimeter, a light sensor, or an imaging sensor (Fig. 2 .

Claims 6, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Burch in view of Brackmann.
Regarding claim 6, Ng teaches a computer-implemented method (Fig. 1; see also 0004, which further describes, network-centric systems and methods for monitoring the security of a cargo container during shipment from an origination point to a destination. Also see 0005 where further indicates that a security system operating in communication with a digital network for monitoring the security of a cargo container during shipment from an origination point to a destination suitably includes any number of container processing systems and status systems, as well as a central server.) comprising:
identifying at least one of dimensions or contents of a container (See 0036 where further elaborates on the notion that as container 130 progresses through the supply chain, updates are provided from CSU 132 to NOC 102 through any direct or indirect channel. Updates may include, for example, the container identification, status information, hazard reports, container location data and/or the like. In various further embodiments, some or all of the subsequent updates may include a verification of the manifest obtained by, for example, scanning each of the RFID tags 136A-C associated with the various items 134A-C in container 130.);
identifying at least one of dimensions or contents of a plurality of products to be loaded into the container (See 0036 where further elaborates on the notion that as 
capturing, using an imaging device, at least one image during loading of the plurality of products into the container (Fig. 1, item 140; see also 0027, which further describes that video images of the loading and/or unloading of items 136 from container 130 may be obtained through camera 140. In various embodiments, camera 140 is a digital camera capable of obtaining motion or still pictures of items 136 and/or personnel involved in the loading/unloading process. Such video images may be embedded within the manifest for container 130 and/or provided to NOC 102 in any other manner.);
generating a digital container model of the plurality of products loaded into the container based at least in part on the captured at least one image and the at least one of the dimensions or the contents of the plurality of products (Fig. 1, item 140; see also 0027, which further describes that video images of the loading and/or unloading of items 136 from container 130 may be obtained through camera 140. In various embodiments, camera 140 is a digital camera capable of obtaining motion or still pictures of items 136 and/or personnel involved in the loading/unloading process. Such video images may be embedded within the manifest for container 130 and/or provided to NOC 102 in any other manner. Moreover, see pages 6 and 7 where further elaborate on the notion that 
providing the digital container model to a recipient of the container prior to or during shipment (See 0021 where further explains that as shown in FIG. 1, network 150 is intended to collectively encompass all of the various data links 104, 106 and/or 108. NOC 102 suitably obtains packing information, status information, arrival information and/or the like via network 150 to identify changes in the contents of container 130, intrusions into container 130 and/or other events during shipment. Further, NOC 102 may also provide other functions, such as communicating with shippers, insurers, customer or other government officials and/or other interested parties through secure links 103. Likewise, see 0029 where further describes that an exemplary unloading process may operate in approximately reverse order to that set forth in FIG. 2, with the receiver unsealing container 130, obtaining RFID or other tag information from each of the items 134 contained within container 130. The tag information may be further compiled into a manifest-like arrival report that can be compared with the shipping manifest to determine any discrepancies between items shipped and items received. The comparison may be performed at NOC 102, at receiving location 116, or at any other appropriate location.);
capturing, via the container monitor device, data associated with the container during shipment to a location associated with the recipient (See 0021 where further explains that as shown in FIG. 1, network 150 is intended to collectively encompass all 
responsive to arrival of the container at the location associated with the recipient, providing the data associated with the container during shipment to the recipient (See 0021 where further explains that as shown in FIG. 1, network 150 is intended to collectively encompass all of the various data links 104, 106 and/or 108. NOC 102 suitably obtains packing information, status information, arrival information and/or the like via network 150 to identify changes in the contents of container 130, intrusions into container 130 and/or other events during shipment. Likewise, see 0029 where further describes that an exemplary unloading process may operate in approximately reverse order to that set forth in FIG. 2, with the receiver unsealing container 130, obtaining RFID or other tag information from each of the items 134 contained within container 130. The tag information may be further compiled into a manifest-like arrival report that can be compared with the shipping manifest to determine any discrepancies between 
Ng doesn’t teach, Burch teaches:
instructing attachment of a container monitor device within the container; [Burch; ¶41 and ¶65 shows a scanning sensor node utilized inside the container nearby the opening of the container and on the ceiling of the container to scan items loaded and unloaded in the container for purpose of mapping the space until it approaches threshold capacity].
wherein the container monitor device comprises a short-range communication device having a range that is limited to an interior of the container; [Burch; ¶41 and ¶65 shows a scanning sensor node utilized inside the container nearby the opening of the container and on the ceiling of the container to scan items loaded and unloaded in the container for purpose of mapping the space until it approaches threshold capacity. These sensors utilize short range communication devices for communication purposes as shown by ¶41 and ¶65].
capturing, via the container monitor device, data associated with at least one change within the container during the shipment, the container monitor device configured to store the data associated with the at least one change within the container, […]; [Burch; ¶94 shows using the scanning sensor node in the trailer the ability to capture movement during shipment such as “scanning sensor node 120 a may previously have scanned space 315 and determine that spaces 400 were previously occupied but now are unoccupied. This may, in as embodiment, reflect a changed location for one or more items within space 315, which reflects unintended/undesired 
responsive to arrival of the container at the location associated with the recipient, determining at least a portion of the plurality of products to inspect based at least in part on an analysis of the digital container model and an analysis of the data associated with the at least one change within the container during the shipment; [Burch; ¶94 further states notifying managing node in regards to safety condition as the items that may have moved during shipment could be hazardous to the logistic personnel as it states “a type of operational safety condition (e.g., items shifted during shipment, some items may no longer be supported and may pose a safety threat to logistics personnel that have to unload container 115 a, some items may be crushed and may have spilled contents into the container 315, and the like). As such, scanning sensor node 120 a may generate a responsive notification or alert and provide the notification or alert to a managing node, such as external managing node 110, to report such an operational safety condition. In some embodiments, external managing node 110 may then further report this operational safety condition to the back-end server 100 so that server 100 may notify relevant logistics personnel about the particular detected operational safety condition within container 115 a and request and/or direct responsive action”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ng to incorporate the teachings of Burch to arrive at the claim recitation in order for the method to efficiently quantifying 
Ng doesn’t teach, Brackmann teaches:
[…] the container monitor device configured to store the data associated with the container within a local memory storage until arrival of the container at the location associated with the recipient; [Brackmann; ¶19 and ¶42-¶43 shows container monitor device tracking the items loaded/unloaded into the container using short range wireless connectivity such as “the passive HF or active RF tags reader is able to provide a load/unload log; in short, it provides an inventory log. Paired with the location data, and the key identification and authorization data and time, a complete picture of the who, when, where and what is recorded and relayed via the RF virtual private network in essentially real time to shippers, customers, auditors, tracking control authorities and the like, as appropriate” and “the SMC controller is provided with a sensor/reader that can read the HF/Active RF tags or Memory Spot Chips (MSCs from HP) of products are loaded into the SMC, and retain the data in memory. The RFID passive tags are short range (up to a few feet) low frequency (13.6 MHz) emitters. The SMC then can use the RF transmitter section of the electronics package to transmit a record of the tag EPCIS codes as loaded, or indeed, during the loading process, in essentially real time”. Further ¶23 provides an audit trail showing the tracking is logged for the events such as loading/unloading of the items onto container].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ng to incorporate the teachings of 

Regarding claim 8, Ng in view of Burch in view of Brackmann teaches the computer-implemented method of claim 6. However, Ng does not explicitly disclose, wherein instructing the attachment of the container monitor device within the container further comprises:
instructing the attachment of the container monitor device to at least one of a roof or a sidewall adjacent an opening of the container using at least one of a magnetic attachment, a suction attachment, a fastener, or an adhesive.
Ng doesn’t teach, Burch teaches:
instructing the attachment of the container monitor device within the container [Burch; ¶55 shows the mounting of monitor device on ceiling such as “exemplary scanning sensor node 120 a may be implemented as a device having a housing 200, which is configured to mount above an interior storage space within the container, such as mounted to an interior roof surface of a ceiling within container 115 a”]. 
instructing the attachment of the container monitor device to at least one of a roof or a sidewall adjacent an opening of the container using at least one of a magnetic attachment, a suction attachment, a fastener, or an adhesive [Burch; ¶55 shows the mounting of monitor device on ceiling such as “exemplary scanning sensor node 120 a may be implemented as a device having a housing 200, which is configured to mount above an interior storage space within the container, such as mounted to an interior roof 

Regarding claim 12, Ng in view of Burch in view of Brackmann teaches the computer-implemented method of claim 6. Ng further teaches wherein providing the digital container model to the recipient of the container prior to or during shipment (See 0021 where further explains that as shown in FIG. 1, network 150 is intended to collectively encompass all of the various data links 104, 106 and/or 108. NOC 102 suitably obtains packing information, status information, arrival information and/or the like via network 150 to identify changes in the contents of container 130, intrusions into container 130 and/or other events during shipment. Further, NOC 102 may also provide other functions, such as communicating with shippers, insurers, customer or other government officials and/or other interested parties through secure links 103.) further comprises:
generating customs clearance information associated with the plurality of products loaded into the container based at least in part on the captured at least one image and the at least one of the dimensions or the contents of the plurality of products (Fig. 1, item 140; see also 0027, which further describes that video images of the loading and/or unloading of items 136 from container 130 may be obtained through camera 140. Such video images may be embedded within the manifest for container 130 and/or provided to NOC 102 in any other manner. Likewise, see 0029 where further describes that an exemplary unloading process may operate in approximately reverse order to that set forth in FIG. 2, with the receiver unsealing container 130, obtaining 
providing, with the digital container model, the customs clearance information to the recipient of the container prior to or during shipment (See Fig. 3 and 0034, which further describes that exemplary processes 302 and 304 for cargo flow and data flow, respectively, are shown in FIG. 3. With reference to FIG. 3, cargo flow process 302 suitably includes the broad steps of loading container 130 (step 330) at origination point 110, transporting container 130 to a port operator via terrestrial transport (step 331), loading container 130 onto a marine carrier 121 (step 334) for transport between port 112 and port 114 (step 333), and transporting container 130 to destination 116 (step .

Claims 7, 10-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Burch in view of Breed (U.S. 2009/0015400 A1) view of Brackmann.
Regarding claim 7, Ng in view of Burch in view of Brackmann teaches the computer-implemented method of claim 6. However, Ng does not explicitly disclose, wherein identifying the at least one of the dimensions or the contents of the container further comprises:
detecting the at least one of the dimensions or the contents of the container using at least one of a laser rangefinder, a radar sensor, a light detection and ranging (LIDAR) sensor, an imaging sensor, an X-ray sensor, a radiofrequency identifier (RFID) reader, a thermal sensor, or a weight sensor; and
determining that the container is empty based at least in part on the at least one of the dimensions or the contents of the container.
However, Breed teaches the computer-implemented method, wherein identifying the at least one of the dimensions or the contents of the container (Fig. 1; see also 0130 where further explains that a container 480 is shown including an interior sensor system 481 arranged to obtain information about contents in the interior of the container 480.) further comprises:
detecting the at least one of the dimensions or the contents of the container using at least one of a laser rangefinder, a radar sensor, a LIDAR sensor, an imaging sensor, an X-ray sensor, a radiofrequency identifier (RFID) reader, a thermal sensor, or a weight sensor (Fig. 1; see also 0130 where further describes that the interior sensor system includes a wave transmitter 482 mounted at one end of the container 480 and 
determining that the container is empty based at least in part on the at least one of the dimensions or the contents of the container (Fig. 4; see also 0135 where further explains that when the ultrasonic transducers are first installed into the container 480 and the doors 484 closed, an initial pulse transmission can be initiated and the received signal stored to provide a vector of data that is representative of an empty container. Also see 0140 where further indicates that as with the above ultrasonic example, one image can be subtracted from the empty container image and if anything remains then that is a representation of the contents that have been placed in the container.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ng to incorporate the teachings of Breed to arrive at the claim recitation in order for the method to scan the container and obtain information regarding the content and items of such container to capture the container information by using the variety of sensors to measure temperature, motion and such for further monitoring and tracking items during the process of shipment.

Regarding claim 10, Ng in view of Burch in view of Brackmann teaches the computer-implemented method of claim 6. Ng further teaches wherein capturing, using the imaging device, the at least one image during loading of the plurality of products into the container (Fig. 1, item 140; see also 0027, which further describes that video images of the loading and/or unloading of items 136 from container 130 may be obtained through camera 140.) further comprises:
capturing a plurality of images during loading of respective ones of the plurality of products by at least one of an agent or a machine (Fig. 1, item 140; see also 0027, which further describes that in various embodiments, camera 140 is a digital camera capable of obtaining motion or still pictures of items 136 and/or personnel involved in the loading/unloading process. Such video images may be embedded within the manifest for container 130 and/or provided to NOC 102 in any other manner.); and
detecting an identity of the at least one of the agent or the machine using at least one of an imaging sensor, an RFID reader, or a barcode scanner (Fig. 1, item 140; see also 0027, which further describes that video images of the loading and/or unloading of items 136 from container 130 may be obtained through camera 140. In various embodiments, camera 140 is a digital camera capable of obtaining motion or still pictures of items 136 and/or personnel involved in the loading/unloading process. Such video images may be embedded within the manifest for container 130 and/or provided to NOC 102 in any other manner. Moreover, see 0041 where further articulates that information 402 suitably includes any data 410 received via network 150 or any other source. Data 410 includes information gained from hazard sensors, data contained 
However, Ng does not explicitly disclose, the plurality of images including respective positions of the respective ones of the plurality of products within the container.
Nonetheless, Breed teaches the plurality of images including respective positions of the respective ones of the plurality of products within the container (Figs. 3A and 3B; see also 0175 where further describes that as known to known skilled in the art, the optical scanner 502 reads the barcodes 501, and the processor therein interprets the barcodes 501 into an indication of the presence of a particular box 503 (with the barcode 501 possibly providing information about the box 503). The processor in the optical scanner 502 can form a list of the contents of the container 480, i.e., the identified boxes 503, and provide this list to the communications system 485 via a link thereto whereby the communication system 485 transmits this list to one or more remote facilities. Likewise, see 0176 where further articulates that an entity managing shipment of the boxes 503, e.g., a package delivery service company, is thus able to known the location of every box in every container 480, and the location of the container 480 when it provides its location in the transmission to the remote facility. The location 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ng to incorporate the teachings of Breed to arrive at the claim recitation in order for the method to provide positioning information of the product items with respect to one another within the container for further monitoring and tracking items during the process of shipment.

Regarding claim 11, Ng in view of Burch in view of Brackmann in view of Breed teaches the computer-implemented method of claim 10. Ng further teaches wherein the digital container model comprises at least one of the dimensions or the contents of the plurality of products, the identity of the at least one of the agent or the machine, barcode information associated with the respective ones of the plurality of products, RFID data associated with the respective ones of the plurality of products, or digital signatures associated with the respective ones of the plurality of products (See the Abstract where further describes that the cargo container includes a container security unit (CSU) having an electronic container identifier. As the container is loaded with various contents, a container processing system obtains produces a manifest of the contents using wireless data collection. The manifest, which also includes the container identifier, is sent to a central server for storage. Moreover, Fig. 1, item 140; see also 0027, which further explains that video images of the loading and/or unloading of items 136 from container 130 may be obtained through camera 140. In various embodiments, camera 140 is a digital camera capable of obtaining motion or still pictures of items 136 and/or 
However, Ng does not explicitly disclose, respective positions of the respective ones of the plurality of products within the container.
Nonetheless, Breed teaches respective positions of the respective ones of the plurality of products within the container (Figs. 3A and 3B; see also 0175 where further describes that as known to known skilled in the art, the optical scanner 502 reads the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ng to incorporate the teachings of Breed to arrive at the claim recitation in order for the method to provide positioning information of the product items with respect to one another within the container for further monitoring and tracking items during the process of shipment.

Regarding claim 13, Ng in view of Burch in view of Brackmann in view of Breed teaches the computer-implemented method of claim 6. However, Ng does not explicitly disclose, wherein capturing, via the container monitor device, the data associated with at least one change within the container during shipment further comprises:
Burch teaches: 


Ng doesn’t teach, Breed teaches:
detecting the at least one change within the container during shipment, the change related to at least one of acceleration, motion, temperature, pressure, humidity, altitude, light, an opening of the container, or an object in proximity (See 0177 where further explains that bi-directional communications are also possible whereby the managing entity can initiate the optical scanner 502 to read the barcodes 501 from the boxes 503. Thus, optical scanner 502 can either be initiated upon command from the remote facility, at a predetermined periodic interval and/or upon detection of a condition which may give rise to a change in the contents of the container 480, e.g., opening or 
storing information associated with the detected change within the local memory storage of the container monitor device (See 0131, which further articulates that the interior sensor system 481 includes a processor coupled to the receiver 483, and optionally the transmitter 482, and which is resident on the container 480, for example, in the housing of the receiver 483 or in the housing of a communication system 485. The processor may be associated with a memory unit which can store data on the location of the container 480 and the analysis of the data from the interior sensor system 481.);
wherein the change is detected using at least one of an accelerometer, a gyroscope, a motion sensor, a proximity sensor, a temperature sensor, a pressure sensor, a humidity sensor, an altimeter, a light sensor, or an imaging sensor (See 0131 where further explains that the interior sensor system 481 includes a processor coupled to the receiver 483, and optionally the transmitter 482, and which is resident on the container 480, for example, in the housing of the receiver 483 or in the housing of a communication system 485. The processor is programmed to compare waves received by each receiver 483, 483" at different times and analyze either the received waves individually or the received waves in comparison to or in relation to other received waves for the purpose of providing information about the contents in the interior of the container 480. The processor can employ pattern recognition techniques and as discussed more fully below, be designed to compensate for thermal gradients in the interior of the container 480. Information about the contents of the container 480 may 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ng to incorporate the teachings of Breed to arrive at the claim recitation in order for the method to provide the captured information data from the container monitoring device, and to detect changes associated with the contents of the container, and to store such data information for further monitoring and tracking items during the process of shipment.

Regarding claim 14, Ng in view of Burch in view of Brackmann in view of Breed teaches the computer-implemented method of claim 13. 
Ng doesn’t teach, Burch teaches: 
wherein capturing, via the container monitor device, the data associated with at least one change within the container during shipment; [Burch; ¶94 shows using the scanning sensor node in the trailer the ability to capture movement during shipment such as “scanning sensor node 120 a may previously have scanned space 315 and determine that spaces 400 were previously occupied but now are unoccupied. This may, in as 
Ng teaches:
triggering the imaging sensor for a defined period of time based at least in part on the detected at least one change (Fig. 1, item 132; see also 0018 where further elaborates on the notion that while container 130 is in transit CSU 132 suitably enters a transit mode that allows communication with the NOC 102 via cellular, satellite and/or another link 106. CSU appropriately provides periodic or aperiodic updates as to the location and/or status of container 130. The period of such updates may be selected to be any appropriate period (e.g. any number of seconds, minutes, hours or even days as appropriate) and may vary depending on the status of container 130 (e.g. where the container is located, whether the container is located on a vehicle or in a port, whether the vehicle is moving, etc.). Although information provided in such updates varies from embodiment to embodiment, exemplary information may include location (e.g. GPS coordinates), status of container 130 (e.g. "moving"/"not moving"), as well as any available security information. Such information will depend upon the particular CSU 132, but may include information as to the status of lock 133 (e.g. obtained via RFID wireless techniques), presence of any hazardous materials detected by sensors 
capturing, via the imaging sensor of the container monitor device, video data within the container for the defined period of time (Fig. 1, item 132; see also 0018 where further elaborates on the notion that while container 130 is in transit CSU 132 suitably enters a transit mode that allows communication with the NOC 102 via cellular, satellite and/or another link 106. CSU appropriately provides periodic or aperiodic updates as to the location and/or status of container 130. The period of such updates may be selected to be any appropriate period (e.g. any number of seconds, minutes, hours or even days as appropriate) and may vary depending on the status of container 130 (e.g. where the container is located, whether the container is located on a vehicle or in a port, whether the vehicle is moving, etc.). Although information provided in such updates varies from embodiment to embodiment, exemplary information may include location (e.g. GPS coordinates), status of container 130 (e.g. "moving"/"not moving"), as well as any available security information. Such information will depend upon the particular CSU 132, but may include information as to the status of lock 133 (e.g. obtained via RFID wireless techniques), presence of any hazardous materials detected by sensors communicating with CSU 132, and/or the like. Moreover, see 0033 where further explains that as shown in FIG. 1, then, system 100 suitably allows network operating 
storing the captured video data as part of the information associated with the detected at least one change within the local memory storage of the container monitor device (Fig. 1, item 132; see also 0018 where further explains that container security unit 132 is any device capable of gathering and/or storing information about the security of container 130 and of communicating directly or indirectly with NOC 102. Moreover, see 0021 where further explains that as shown in FIG. 1, network 150 is intended to collectively encompass all of the various data links 104, 106 and/or 108. NOC 102 suitably obtains packing information, status information, arrival information and/or the like via network 150 to identify changes in the contents of container 130, intrusions into container 130 and/or other events during shipment. Furthermore, see 0033 where further explains that as shown in FIG. 1, then, system 100 suitably allows network operating center 102 to remain in relatively constant contact with various containers 130 during transport. NOC 102 appropriately obtains a shipping manifest (optionally including digital imagery) as the container 130 is packed, obtains status updates from CSU 132 as container 130 is in transit, and obtains an arrival report as container 130 is unloaded to thereby verify that the contents of container 130 have not altered during shipment.).

Regarding claim 15, Ng in view of Burch in view of Brackmann in view of Breed teaches the computer-implemented method of claim 14. Ng further teaches wherein providing the data associated with the at least one change within the container during shipment to the recipient (See 0021 where further explains that as shown in FIG. 1, network 150 is intended to collectively encompass all of the various data links 104, 106 and/or 108. NOC 102 suitably obtains packing information, status information, arrival information and/or the like via network 150 to identify changes in the contents of container 130, intrusions into container 130 and/or other events during shipment. Further, NOC 102 may also provide other functions, such as communicating with shippers, insurers, customer or other government officials and/or other interested parties through secure links 103.) further comprises:
providing at least the information associated with the detected at least one change from the local memory storage via a short-range communication device of the container monitor device to a computing device associated with the recipient (See 0018 where further implies that container security unit 132 is any device capable of gathering and/or storing information about the security of container 130 and of communicating directly or indirectly with NOC 102. Also see 0021 where further explains that various further embodiments of NOC 102 additionally include data mining software or the like to identify non-obvious relationships, risk patterns and/or issues to thereby identify those cargo containers posing greater risks than other containers. NOC 102 may also provide other functions, such as communicating with shippers, insurers, customer or other government officials and/or other interested parties through secure links 103. .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Burch in view of Brackmann in view of Simgi.
Regarding claim 9, Ng in view of Burch in view of Brackmann teaches the computer-implemented method of claim 6. However, Ng does not explicitly disclose, wherein identifying the at least one of the dimensions or the contents of the plurality of products to be loaded into the container further comprises:
detecting the at least one of the dimensions or the contents of the plurality of products using at least one of a barcode scanner, an imaging sensor, an X-ray sensor, an RFID reader, a digital signature transducer, a thermal sensor, or a weight sensor.
However, Simgi teaches the computer-implemented method, wherein identifying the at least one of the dimensions or the contents of the plurality of products to be loaded into the container (Fig. 1, item 100; see also 0022 where further explains that in some exemplary embodiments the plurality of input devices acquires information about a parcel of the plurality of parcels while the parcel is conveyed by a conveyor.) further comprises:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ng to incorporate the teachings of Simgi to arrive at the claim recitation in order for the method to scan the items to be .

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Aikaterinidis (U.S. 2011/0175727 A1) in view of Burch in view of Brackmann.
Regarding claim 16, Ng further teaches a non-transitory, computer-readable medium comprising executable instructions thereon, which, when executed by a processor, cause the processor to at least (Fig. 1; see also where further explains that the network operations center (NOC) 102 is any central server, processing center, data repository or the like capable of receiving data from the various container processing and/or status systems 110, 112, 114 and 116 via network 150. Network 150 is any collection of data links 104, 106 and/or 108 that allows containers 130 to remain in direct or indirect communication with NOC 102. As shown in FIG. 1, network 150 is intended to collectively encompass all of the various data links 104, 106 and/or 108. NOC 102 suitably obtains packing information, status information, arrival information and/or the like via network 150 to identify changes in the contents of container 130, intrusions into container 130 and/or other events during shipment. Moreover, various further embodiments of NOC 102 additionally include data mining software or the like to identify non-obvious relationships, risk patterns and/or issues to thereby identify those 
receive a digital container model of a plurality of products loaded into a container, the digital container model including at least one image captured during loading of the plurality of products into the container and at least one of dimensions or contents of the plurality of products (Fig. 1, item 140; see also 0027, which further describes that video images of the loading and/or unloading of items 136 from container 130 may be obtained through camera 140. In various embodiments, camera 140 is a digital camera capable of obtaining motion or still pictures of items 136 and/or personnel involved in the loading/unloading process. Such video images may be embedded within the manifest for container 130 and/or provided to NOC 102 in any other manner. Moreover, see 0036 where further elaborates on the notion that as container 130 progresses through the supply chain, updates are provided from CSU 132 to NOC 102 through any direct or indirect channel. Updates may include, for example, the container identification, status information, hazard reports, container location data and/or the like. In various further embodiments, some or all of the subsequent updates may include a verification of the manifest obtained by, for example, scanning each of the RFID tags 136A-C associated with the various items 134A-C in container 130.);
responsive to receipt of the container, receive, via a container monitor device within the container, data associated with the container during shipment (See 0021 where further explains that as shown in FIG. 1, network 150 is intended to collectively 
However, Ng does not explicitly disclose, analyze the digital container model to determine at least one model exception related to a first product of the plurality of products.
Nonetheless, Aikaterinidis teaches analyze the digital container model to determine at least one model exception related to a first product of the plurality of products (See 0013 where further describes that each container may be fitted with two or more motion detection cameras or other measuring or detection devices. For example, detection devices may comprise, e.g., sniffers, X-ray detectors, and radiation detectors, and any other detection device that represents and preserves data concerning the content. Based on the actual detection devices selected, data sets such as still photographs or videos are generated to represent the contents of the container during various transportation points.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ng to incorporate the teachings of Aikaterinidis to arrive at the claim recitation in order for the method to analyze the captured data by tracking monitoring device for the product items during the process of shipment and demand further inspection for the appearance of discrepancies.

Nonetheless, Aikaterinidis teaches analyze the data associated with the container during shipment to determine at least one transit exception related to a second product of the plurality of products (See 0013 where further describes that each container may be fitted with two or more motion detection cameras or other measuring or detection devices. For example, detection devices may comprise, e.g., sniffers, X-ray detectors, and radiation detectors, and any other detection device that represents and preserves data concerning the content. Based on the actual detection devices selected, data sets such as still photographs or videos are generated to represent the contents of the container during various transportation points.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ng to incorporate the teachings of Aikaterinidis to arrive at the claim recitation in order for the method to analyze the captured data by tracking monitoring device for the product items during the process of shipment and demand further inspection for the appearance of discrepancies.
Furthermore, Ng does not explicitly disclose, instruct inspection of the first product based at least in part on the at least one model exception and inspection of the second product based at least in part on the at least one transit exception.
Nonetheless, Aikaterinidis teaches instruct inspection of the first product based at least in part on the at least one model exception and inspection of the second product based at least in part on the at least one transit exception (See 0013 where further 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ng to incorporate the teachings of Aikaterinidis to arrive at the claim recitation in order for the method to analyze the captured data by tracking monitoring device for the product items during the process of shipment and demand further inspection for the appearance of discrepancies.
Ng doesn’t teach, Burch teaches:
instruct attachment of a container monitor device within a container, wherein the container monitor device comprises a short-range communication device having a range that is limited to an interior of the container; [Burch; ¶41 and ¶65 shows a scanning sensor node utilized inside the container nearby the opening of the container and on the ceiling of the container to scan items loaded and unloaded in the container for purpose of mapping the space until it approaches threshold capacity. These sensors utilize short range communication devices for communication purposes as shown by ¶41 and ¶65].
instruct capture, using an imaging device, of at least one image during loading of a plurality of products into the container; [Burch; ¶62 mentions camera/sensor which 
responsive to receipt of the container, receive, via the container monitor device within the container, data associated with at least one change within the container during shipment, the container monitor device configured to store the data associated with the at least one change within the container until receipt of the container; and analyze the data associated with the at least one change within the container during shipment […] [Burch; ¶94 further states notifying managing node in regards to safety condition as the items that may have moved during shipment could be hazardous to the logistic personnel as it states “a type of operational safety condition (e.g., items shifted during shipment, some items may no longer be supported and may pose a safety threat to logistics personnel that have to unload container 115 a, some items may be crushed and may have spilled contents into the container 315, and the like). As such, scanning sensor node 120 a may generate a responsive notification or alert and provide the notification or alert to a managing node, such as external managing node 110, to report 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ng to incorporate the teachings of Burch to arrive at the claim recitation in order for the method to efficiently quantifying space within a container using a scanning sensor node disposed within the container and exposed to scan the space within the container from above the space in accordance with an embodiment of the invention, [Burch; ¶23].
Ng doesn’t teach, Brackmann teaches:
[…] the container monitor device configured to store the data associated with the container until receipt of the container; [Brackmann; ¶19 and ¶42-¶43 shows container monitor device tracking the items loaded/unloaded into the container using short range wireless connectivity such as “the passive HF or active RF tags reader is able to provide a load/unload log; in short, it provides an inventory log. Paired with the location data, and the key identification and authorization data and time, a complete picture of the who, when, where and what is recorded and relayed via the RF virtual private network in essentially real time to shippers, customers, auditors, tracking control authorities and the like, as appropriate” and “the SMC controller is provided with a sensor/reader that can read the HF/Active RF tags or Memory Spot Chips (MSCs from HP) of products are loaded into the SMC, and retain the data in memory. The RFID passive tags are short 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ng to incorporate the teachings of Brackmann to arrive at the claim recitation since “RFID/MSC encoded tracking and ID data will improve efficiencies in the supply chain”, [Brackmann; ¶141].

Regarding claim 17, Ng in view of Aikaterinidis in view of Burch in view of Brackmann teaches the non-transitory, computer-readable medium of claim 16. However, Ng does not explicitly disclose, wherein the at least one model exception related to the first product comprises at least one of:
a difference between the at least one of the dimensions or the contents of the first product and actual dimensions or actual contents of the first product within the at least one image captured during loading of the first product;
a difference between agent information associated with loading of the first product and an actual agent within the at least one image captured during loading of the first product;
an obfuscation of at least a portion of the first product within the at least one image; or

However, Aikaterinidis teaches the non-transitory, computer-readable medium, wherein the at least one model exception related to the first product comprises at least one of:
a difference between the at least one of the dimensions or the contents of the first product and actual dimensions or actual contents of the first product within the at least one image captured during loading of the first product (See 0013 where further describes that each container may be fitted with two or more motion detection cameras or other measuring or detection devices. For example, detection devices may comprise, e.g., sniffers, X-ray detectors, and radiation detectors, and any other detection device that represents and preserves data concerning the content. Based on the actual detection devices selected, data sets such as still photographs or videos are generated to represent the contents of the container during various transportation points. The detector information is recorded and optionally transmitted, e.g., via satellite to a central databank, where the original information gathered during the loading process at the point of origin can be compared with data collected at any other transportation point. Also see 0020 where further explains that See 0020 where further describes that the apparatus includes at least one detection device. Each detection device may be an imaging probe, such as a camera (e.g., a CCD camera), an infrared camera, an ultrasonic imager, a sonic imager, or any other type of imaging probe.);

an obfuscation of at least a portion of the first product within the at least one image (See 0025 where further explains that in an embodiment, a method of inspecting a closed, self-contained shipping container includes detecting contents of a shipping container having/ utilizing one or more detection devices mounted at one or more fixed locations within the shipping container located therein, to obtain an initial data set detecting the contents of the shipping container using the one or more detection devices to obtain a destination data set; comparing the initial data set with destination data set; and detecting at least one difference between the initial data set and the destination data set to detect tampering and/or disturbance of the contents of the shipping 
a difference between an expected loading process for the first product and an actual loading process within the at least one image captured during loading of the first product (See 0013 where further describes that each container may be fitted with two or more motion detection cameras or other measuring or detection devices. For example, detection devices may comprise, e.g., sniffers, X-ray detectors, and radiation detectors, and any other detection device that represents and preserves data concerning the content, including any movement within the container. Based on the actual detection devices selected, data sets such as still photographs or videos are generated to represent the contents of the container during various transportation points. The detector information is recorded and optionally transmitted, e.g., via satellite to a central databank, where the original information gathered during the loading process at the point of origin can be compared with data collected at any other transportation point.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ng to incorporate the teachings of Aikaterinidis to arrive at the claim recitation in order for the method to provide any discrepancy between the data captured at the origin with the ones at the destination from the detection monitoring device reflecting on changes in motion, breach of contents, etc. within the container during shipment.

Regarding claim 18, Ng in view of Aikaterinidis in view of Burch in view of Brackmann teaches the non-transitory, computer-readable medium of claim 16. However, Ng does not explicitly disclose, wherein the at least one transit exception related to the second product comprises at least one of:
a difference between an expected motion of the container and an actual motion of the container during shipment;
a change in at least one of temperature, pressure, humidity, or light within the container during shipment;
a motion within the container during shipment; or
a breach of an opening of the container during shipment.
However, Aikaterinidis teaches the non-transitory, computer-readable medium, wherein the at least one transit exception related to the second product comprises at least one of:
a difference between an expected motion of the container and an actual motion of the container during shipment (See 0013 where further describes that each container may be fitted with two or more motion detection cameras or other measuring or detection devices. For example, detection devices may comprise, e.g., sniffers, X-ray detectors, and radiation detectors, and any other detection device that represents and preserves data concerning the content, including any movement within the container. Based on the actual detection devices selected, data sets such as still photographs or videos are generated to represent the contents of the container during various transportation points. The detector information is recorded and optionally transmitted, e.g., via satellite to a central databank, where the original information gathered during 
a change in at least one of temperature, pressure, humidity, or light within the container during shipment (See 0020 where further describes that the apparatus includes at least one detection device. Each detection device may be an imaging probe, such as a camera (e.g., a CCD camera), an infrared camera, an ultrasonic imager, a sonic imager, or any other type of imaging probe. Likewise, the detection device may include a chemical sampler or a sniffer, an X-ray probe, a gamma-ray detector or other radiation detector, a sonic sampler or imager, an ultrasonic probe or imager, or any type of probe or detector that may be employed to measure the content of a shipping container. Measurements may include the spatial distribution, geometric configuration, weight distribution, and/or chemical composition of the container and its contents. When a camera is used as a detection device, it may be desirable to illuminate the contents of a shipping container, and therefore one or more light sources may optionally also be mounted within a shipping container.);
a motion within the container during shipment (See 0013 where further describes that each container may be fitted with two or more motion detection cameras or other measuring or detection devices. For example, detection devices may comprise, e.g., sniffers, X-ray detectors, and radiation detectors, and any other detection device that represents and preserves data concerning the content, including any movement within the container.); or
a breach of an opening of the container during shipment (See 0025 where further explains that in an embodiment, a method of inspecting a closed, self-contained 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ng to incorporate the teachings of Aikaterinidis to arrive at the claim recitation in order for the method to provide any discrepancy between the data captured at the origin with the ones at the destination from the detection monitoring device.

Regarding claim 19, Ng in view of Aikaterinidis in view of Burch in view of Brackmann teaches the non-transitory, computer-readable medium of claim 16. However, Ng does not explicitly disclose, wherein the executable instructions further cause the processor to at least:
provide, to a sender of the digital container model and the container, information associated with at least one of the at least one model exception or the at least one transit exception.
However, Aikaterinidis teaches the non-transitory, computer-readable medium, wherein the executable instructions further cause the processor to at least:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ng to incorporate the teachings of Aikaterinidis to arrive at the claim recitation in order for the method to capture any discrepancy between the data obtained by the detection monitoring system during the shipment and causing further inspection.

Regarding claim 20, Ng in view of Aikaterinidis in view of Burch in view of Brackmann teaches the non-transitory, computer-readable medium of claim 16. However, Ng does not explicitly disclose, wherein the executable instructions further cause the processor to at least:
instruct release of a remainder of the plurality of products loaded into the container that are not associated with at least one model exception or at least one transit exception.

instruct release of a remainder of the plurality of products loaded into the container that are not associated with at least one model exception or at least one transit exception (See 0025 where further explains that in an embodiment, a method of inspecting a closed, self-contained shipping container includes detecting contents of a shipping container having/ utilizing one or more detection devices mounted at one or more fixed locations within the shipping container located therein, to obtain an initial data set detecting the contents of the shipping container using the one or more detection devices to obtain a destination data set; comparing the initial data set with destination data set; and detecting at least one difference between the initial data set and the destination data set to detect tampering and/or disturbance of the contents of the shipping container.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ng to incorporate the teachings of Aikaterinidis to arrive at the claim recitation in order for the method to provide any discrepancy between the data captured by the detection monitoring device for further inspection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351.  The examiner can normally be reached on Monday - Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin H. Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/I.N.E./Examiner, Art Unit 3628                                                                                                                                                                                                        
/KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628